Citation Nr: 1753303	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-35 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right arm disability.

3.  Entitlement to service connection for a right eye disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 until August 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the United States Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO in St. Petersburg, Florida is currently the Agency of Original Jurisdiction (AOJ). 

In April 2017, the Veteran presented sworn testimony before the undersigned Veterans Law Judge via a videoconference hearing.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The Veteran initially filed a claim of entitlement to service connection for depression and a separate claim of entitlement to service connection for PTSD (also claimed as anxiety disorder and mental disorder).  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, the Veteran's claim cannot be "limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Upon review of the evidence, the Board has elected to broaden and re-characterize the Veteran's mental health service connection claims as a single claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part. 
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Private medical records

Initially, the Board notes that the Veteran has submitted July 2017 private nexus statements from Drs. K.B.P and J.A., as well as hearing aid specialist M.C. in support of his claims.  These statements establish that the Veteran has been seen by these private medical providers for treatment of his claimed conditions; yet, the electronic claims file does not contain any treatment records from these providers.  Without such evidence, the Board's ability to assess the degree of evidentiary weight and probative value assigned to these opinion is frustrated.  Thus, the RO must undertake reasonable efforts to obtain treatment records from these private health providers on remand.  

VA treatment records

The Veteran's claim of entitlement to service connection for a right arm disability stems from a fall he experienced while on active duty in December 1985.  During a period of leave, the Veteran fell during an ice storm and injured his right elbow.  The Veteran testified that he immediately sought treatment at the VA hospital in Lexington, Kentucky before returning to his duty station in San Diego, California.  To date, the RO has never attempted to obtain these outstanding VA treatment records from the Lexington facility.  VA's duty to assist includes obtaining relevant VA treatment records.  38 C.F.R. §§ 3.159(c)(2) and (3) (2017); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of these facts, the Board finds that a remand is necessary for the RO to undertake reasonable efforts to obtain these outstanding VA treatment records, as well as any updated VA treatment records since May 2014.  38 C.F.R. §§ 3.159 (c)(2) and (3) (2016).

VA examinations

The Veteran was afforded VA examinations in April 2011 to assess his claimed bilateral hearing loss, right eye, and right elbow disabilities.  Upon examination, the examiners did not identify the presence of bilateral hearing loss (for VA compensation purposes, see 38 C.F.R. §  3.385 (2017)) or a current right elbow disability.  Since that time, record evidence establishes that the Veteran may now be experiencing current bilateral hearing loss and a current right elbow disability, thereby warranting updated VA examinations for these disabilities.  See July 2017 audiogram showing mild bilateral hearing loss; July 2017 statement from Dr. K.B.P. stating "an x-ray of the right elbow performed on 5/20/17 showed right elbow degenerative changes....").  A review of the evidence regarding the Veteran's right eye disability fails to document any change in circumstance since the April 2011 VA examination; thus, the Board finds no additional VA examinations are warranted for this disability. 

Regarding, the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, the Board notes that the Veteran has never been afforded a VA examination to assess the nature and severity of the Veteran's claim.  Given the statement of Dr. K.B.P. that the Veteran currently experiences PTSD and depression due to in-service events-the veracity of which the Board declines to evaluate at this juncture-the Board finds that this evidence triggers the necessity of a VA examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c)(4) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Lexington VA Medical Center, December 1985 to December 1992.   Since these would be paper records, searches should be made of archived or retired records.  Efforts to obtain such records shall continue until the AOJ concludes that the records sought do not exist or that further efforts to obtain the records would be futile.  The records or attempts to obtain the records should be associated with the electronic claims file.  If the records are unavailable, that should also be documented in the electronic claims file with appropriate notice provided to the Veteran and his representative in accordance with C.F.R. §  3.159(e)(1).

2.  Obtain all VA treatment records from the Bay Pines and Tampa VA Healthcare Systems from May 2014 to present.  

3.  Attempt to obtain and associate with the electronic claims file the necessary authorizations from the Veteran for the release of the following medical records to VA:

* Dr. K.B.P., all records;
* Dr. J.A., Gulf Coast Medical Care, PLLC, all records; 
* Miracle-ear Center, all records; and
* The private psychiatrist (unidentified) that he referenced at his hearing.

After obtaining all necessary release forms, the AOJ's efforts to obtain such records should be fully documented and any records obtained should be associated with the electronic claims file.  All facilities must provide a negative response if records are not available and the Veteran and his representative must be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C. § 5107A  (2012); 38 C.F.R. § 3.159(e)(1) (2017).

4.  DO NOT schedule the following VA examinations until AFTER the above development is completed to the fullest extent possible.  

(a)  Schedule the Veteran for a VA audiological examination to assess the nature and severity of the Veteran's claimed bilateral hearing loss.  In addition to obtaining objective test results, including audiometric test results and the Maryland CNC, the examiner should opine whether the Veteran's bilateral hearing loss, if any, is at least as likely as not (50 percent probability or greater) etiologically related to acoustic trauma the Veteran experienced during active duty service.  

(b)  Schedule the Veteran for a general VA examination to assess the nature and severity of the Veteran's claimed right elbow disability.  The examiner should opine whether the Veteran's right elbow disability, if any, is at least as likely as not (50 percent probability or greater) etiologically related to events or injuries sustained during  the Veteran's active duty service, to include his December 1985 slip and fall injury to his right elbow.

(c)  Schedule the Veteran for a VA psychiatric examination to assess the nature and severity of the Veteran's claimed acquired psychiatric disabilities, to include PTSD.  The examiner is requested to identify the presence of any current psychiatric disabilities.  For each current diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such psychiatric disorder had its onset during the Veteran's active duty service or is otherwise etiologically related to his active duty service.

The examiners are requested to review the Veteran's electronic claims file, including this REMAND, prior to the examinations, and such review must be noted in the examination reports.   Any necessary testing should be accomplished.  

The examiners must provide complete rationales for all opinion expressed, based on each examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiners must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

5.  Then, the AOJ must readjudicate the Veteran's service connection claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an appropriate period of time should be allowed for response.







[Continued on Next Page]

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



